February 9, 2017 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC Re:Ferd Amendment No. 1 Registration Statement on Form S-1 Filed January 30, File No. 333-215066 Ladies and Gentlemen: This letter sets forth the responses of Ferd (“Company”) to the comments of the reviewing staff of the Securities and Exchange Commission (the “Staff”) in connection with the above referenced filing as set forth in the comment letter of February 6, 2017. Plan of Distribution, page 15 1.
